      Case 2:20-cv-00444-RAO Document 20 Filed 07/22/20 Page 1 of 1 Page ID #:40



 1   ANDREW T. KOENIG, State Bar No. 158431
 2   Attorney at Law
     93 S. Chestnut Street, Suite 208
 3   Ventura, California 93001
 4   Telephone: (805) 653-7937
     Facsimile: (805) 653-7225
 5
     E-Mail: andrewtkoenig@hotmail.com
 6
     Attorney for Plaintiff George Hart
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
10
11   GEORGE HART,                                   )   CASE NO. CV 20-0444-RAO
                                                    )
12
           Plaintiff,                               )   [PROPOSED] ORDER
13                                                  )   AWARDING ATTORNEY’S
14
               v.                                   )   FEES AND COSTS PURSUANT
                                                    )   TO THE EQUAL ACCESS TO
15                                                  )   JUSTICE ACT, 28 U.S.C.
16   ANDREW SAUL,                                   )   § 2412(d)
     COMMISSIONER OF SOCIAL                         )
17   SECURITY,                                      )
18       Defendant.                                 )
19
         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20
21   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
22   Justice Act in the amount of TWO-THOUSAND NINE-HUNDRED DOLLARS
23
     and NO CENTS ($2,900.00), as authorized by 28 U.S.C. § 2412(d), pursuant to 28
24
25   U.S.C. § 1920 subject to the terms of the Stipulation.
26
     Dated: July 22, 2020            ____________________________________
27                                   Honorable Rozella A. Oliver
28                                   United States Magistrate Judge



                                              -1-
